DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 12/17/2021, claims 1 – 3 and 5 – 18 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 1, 6, 10, and 13 are amended and pending examination
Acknowledgement is made claim 18 is new and pending examination.
Acknowledgement is made claim 4 is cancelled and not presently pending examination.
Response to Arguments
Applicant’s arguments, found on pages 9 – 10 of Remarks dated 12/17/2021, wherein Applicant alleges that the prior art fails to teach or disclose “the detection-request information is received by an entity server in the BGP anycast cluster that has a shortest autonomous system (AS) path from the detection device”, have been fully considered and found not persuasive.
Applicant’s Specification described the shortest autonomous system (AS) path as being selected “as optimal paths, thereby optimizing access speed” within the principle of BGP route selection. Applicant asserts Bhatia et al. (US 2008/0123640 A1), hereinafter “Bhatia”, fails to teach this feature in Paragraph [0013] as cited in Office Action dated 9/17/2021. However, it is the combination of prior art references and not each reference taken individually which teaches the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Bhatia teaches selecting a nearest/closest communication interface by which to deliver a request using an anycast address and further routing that request to the nearest server distance-wise (which is “optimal” in regards to distance) (Bhatia Paragraphs [0013] and [0020]). Bhatia, however, fails to teach of using BGP protocol. However, in the analogous art, Vasquez et al. (US 10,742,593 B1), hereinafter “Vasquez”, Vasquez teaches using BGP as a routing protocol within a network of servers (Vasquez Col. 2 Line 66 – Col. 3 Line 16). As combined in Office Action dated 9/17/2021, the combination of prior art references including Bhatia and Vasquez effectively teach this limitation and the claimed invention as a whole.
	Applicant further asserts the prior art fails to teach or disclose, “generating, by the detection device, detection index data according to the detection- request information and the detection-response information by correlating a status code and a response time of the entity server with the BGP anycast IP address and the IP address of the entity server” as recited in amended independent claim 1. Examiner disagrees. Bhatia teaches generating detection index data according to the detection-request information and the detection-response information by correlating the entity server with the BGP anycast IP address and the IP address of the entity server (Bhatia Paragraphs [0025 – 0030]). Where Bhatia fails to teach “generating index data by correlating a status code and a response time of the entity server with the address of the server”, Dispensa et al. (US 2007/0008974 A1), hereinafter “Dispensa”, teaches calculating response time for a relevant IP server and storing the response time in its dynamic address translation table along with the server address and weight (Dispensa Paragraphs [0042 – 0043]) ranking the servers based upon their response times and their availability (status) (Dispensa Paragraph [0032]) which effectively associates target servers with availability (a detected 
	As such, the rejections of the claims under the prior art are upheld and maintained herein. No new prior art references are introduced.
Information Disclosure Statement
Information Disclosure Statement (IDS) dated 7/29/2019 is herein reviewed by the Examiner.
Claim Objections
Claims 11 and 12 are objected to for lacking proper antecedent basis for the claimed element “the surveillance device”. Claims 11 and 12 depend from claims 2 and 3, respectively, and neither claims 11 nor 12 nor their respective parent claims provide proper antecedent basis for the aforementioned claim element. Based upon a review of the Specification, Paragraph [0028] recites the detection device may be a surveillance device. The subject matter will be treated as such for the sake of further examination. However, appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 5 – 18 are rejected under 35 U.S.C. §103 as being unpatentable over Bhatia et al. (US 2008/0123640 A1), hereinafter “Bhatia”, in view of Dispensa et al. (US 2007/0008974 A1), hereinafter “Dispensa”, and further in view of Vasquez et al. (US 10,742,593 B1), hereinafter “Vasquez”.
Regarding claim 1, Bhatia teaches a method for detecting quality of service (QoS) of a anycast cluster (streaming data requires maintaining a quality of service (Bhatia Paragraph [0002]) discovering proxy servers in an anycast system (Bhatia Paragraphs [0011 – 0012])), implemented by a detection device, the method comprising:
receiving, by the detection device (router), detection-task information for QoS of the anycast cluster, wherein the detection-task information includes an anycast IP address (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) wherein the request includes an SIP OPTIONS to discover information and capabilities about the proxy server (Bhatia Paragraphs [0026 – 0029]) detecting quality of service as a service (Bhatia Paragraph [0002]) wherein service type is included in the request and response messages (Bhatia Fig. 2 and 3)); 
sending, by the detection device, detection-request information to the anycast IP address, wherein the detection-request information is received by an entity server in the anycast cluster that has a shortest autonomous system (AS) path from the detection device (router routes the request to the anycast address which is the SIP proxy at the first hop and thus serves as the outbound SIP proxy for the client (Bhatia Paragraph [0020]) wherein anycast address delivers to the “nearest” distance-wise hop of the proxy servers (Bhatia Paragraph [0013])); 
proxy server responds with a message which comprises the unicast address of the proxy server replacing the anycast address in an IP header (Bhatia Paragraphs [0020 – 0024]) wherein the router receives and forwards the response (Bhatia Fig. 4)); and 
generating detection index data according to the detection-request information and the detection-response information (client receives the response from the proxy server and records the actual unicast IP address of the proxy server and any additional addresses which identify the proxy server contained in the response (Bhatia Paragraphs [0029 – 0030] and Fig. 3) proxy server is identified and uses the anycast address (Bhatia Paragraph [0025]) response message includes the source unicast address with the anycast address (Bhatia Claim 5)).  
Bhatia fails to teach of the generating of the index data being performed by the detection device, additional information being QoS and a protocol being border gateway protocol (BGP). Where Bhatia teaches generating index data by correlating the entity server with the BGP anycast IP address and the IP address of the entity server (Bhatia Paragraphs [0025 – 0030]), Bhatia fails to teach generating index data by correlating a status code and a response time of the entity server with the address of the server.
However, in analogues art, Dispensa teaches generating of the index data being performed by the detection device (logic of a router sends a polling datagram to each of a list of service servers, and stores response times of the received servers (Dispensa Paragraphs [0063 – 0065] and Fig. 7)) and additional information being QoS (monitoring servers for a period of time to determine and maintain QoS (Dispensa Paragraph [0040])) and generating index data by correlating a status code and a response time of the entity server with the address of the server (calculating response time for a relevant IP server and storing the response time in its dynamic address translation table along with the server address and weight (Dispensa Paragraphs [0042 – 0043]) ranking the servers based upon their response times and their availability (status) (Dispensa Paragraph [0032])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dispensa related to receiving and storing server index data by the router and apply them to the teachings of Bhatia for the purpose of maintaining a table comprising server information (Dispensa Fig. 5). One would be motivated as such as this allows for the central configuration of service network (Dispensa Paragraph [0069]).
Bhatia and Dispensa fail to teach a protocol being border gateway protocol (BGP).
However, in analogous art, Vasquez teaches a protocol being border gateway protocol (BGP) (using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16)).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using BGP to announce routes and apply them to the teachings of Bhatia and Dispensa for the purpose of sharing routing information between devices. One would be motivated as such as BGP allows for the exchange of routing data to other network devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) and is an established protocol in the art.

Regarding claim 2, Bhatia, Dispensa, and Vasquez teach the method of claim 1, wherein the detection request information includes http protocol detection-request information (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) network uses protocols for communication such as HTTP (Vasquez Col. 8 Lines 24 – 49) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using HTTP and apply them to the teachings of Bhatia for the purpose of using a protocol by which to send requests, and one would be motivated as such as HTTP is well known to those of ordinary skill in the art (Vasquez Col. 8 Lines 24 – 49).).  

Regarding claim 3, Bhatia, Dispensa, and Vasquez teach the method of claim 1, wherein the detection-request information includes DNS protocol detection-request information (desired address information may be a fully qualified domain name (Bhatia Paragraph [0029])).  

Regarding claim 5, Bhatia, Dispensa, and Vasquez teach the method of claim 1, wherein after the detection device generates the detection index data according to the detection-request information and the detection-response information, the method further includes:
analyzing the detection index data to obtain QoS data of the entity server in the BGP anycast cluster (maintaining and ensuring QoS using the received response time data by detecting performance levels of respective services (Dispensa Paragraph [0040]) using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) inherits motivation to combine from respective parent claim.).  

Bhatia teaches a detection device for detecting QoS of a border gateway protocol (BGP) anycast cluster (streaming data requires maintaining a quality of service (Bhatia Paragraph [0002]) discovering proxy servers in an anycast system (Bhatia Paragraphs [0011 – 0012])), wherein: 
a quantity of the detection device is multiple, and the detection devices are distributed in a anycast cluster network (wherein there are multiple routes used to locate an anycast server (Bhatia Paragraph [0014])), and the detection device includes at least one processor and a memory, when executing computer programs stored in the memory, the at least one processor is configured to:
receive detection-task information for QoS of the anycast cluster, wherein the detection-task information includes an anycast IP address (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) wherein the request includes an SIP OPTIONS to discover information and capabilities about the proxy server (Bhatia Paragraphs [0026 – 0029]) detecting quality of service as a service (Bhatia Paragraph [0002]) wherein service type is included in the request and response messages (Bhatia Fig. 2 and 3)); and 
send detection-request information to the anycast IP address, wherein the detection-request information is received by an entity server in the anycast cluster that has a shortest autonomous system (AS) path from the detection device (router routes the request to the anycast address which is the SIP proxy at the first hop and thus serves as the outbound SIP proxy for the client (Bhatia Paragraph [0020]) wherein anycast address delivers to the “nearest” distance-wise hop of the proxy servers (Bhatia Paragraph [0013]));  -5-Attorney Docket No. 00215.0096.00 US 
receive a detection-response information sent by the entity server in the anycast cluster, wherein the detection-response information includes an IP address of the entity server (proxy server responds with a message which comprises the unicast address of the proxy server replacing the anycast address in an IP header (Bhatia Paragraphs [0020 – 0024]) wherein the router receives and forwards the response (Bhatia Fig. 4)); and 
generate detection index data according to the detection-request information and the detection-response information (client receives the response from the proxy server and records the actual unicast IP address of the proxy server and any additional addresses which identify the proxy server contained in the response (Bhatia Paragraphs [0029 – 0030] and Fig. 3) proxy server is identified and uses the anycast address (Bhatia Paragraph [0025]) response message includes the source unicast address with the anycast address (Bhatia Claim 5)).  
Bhatia fails to teach of the generating of the index data being performed by the detection device, additional information being QoS and a protocol being border gateway protocol (BGP). Where Bhatia teaches generating index data by correlating the entity server with the BGP anycast IP address and the IP address of the entity server (Bhatia Paragraphs [0025 – 0030]), Bhatia fails to teach generating index data by correlating a status code and a response time of the entity server with the address of the server.
However, in analogues art, Dispensa teaches generating of the index data being performed by the detection device (logic of a router sends a polling datagram to each of a list of service servers, and stores response times of the received servers (Dispensa Paragraphs [0063 – 0065] and Fig. 7)) and additional information being QoS (monitoring servers for a period of time to determine and maintain QoS (Dispensa Paragraph [0040])) and generating index data by correlating a status code and a response time of the entity server with the address of the server (calculating response time for a relevant IP server and storing the response time in its dynamic address translation table along with the server address and weight (Dispensa Paragraphs [0042 – 0043]) ranking the servers based upon their response times and their availability (status) (Dispensa Paragraph [0032])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dispensa related to receiving and storing server index data by the router and apply them to the teachings of Bhatia for the purpose of maintaining a table comprising server information (Dispensa Fig. 5). One would be motivated as such as this allows for the central configuration of service network (Dispensa Paragraph [0069]).
Bhatia and Dispensa fail to teach a protocol being border gateway protocol (BGP).
However, in analogous art, Vasquez teaches a protocol being border gateway protocol (BGP) (using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16)).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using BGP to announce routes and apply them to the teachings of Bhatia and Dispensa for the purpose of sharing routing information between devices. One would be motivated as such as BGP allows for the exchange of routing data to other network devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) and is an established protocol in the art.

Regarding claim 7, Bhatia, Dispensa, and Vasquez teach the device of claim 6, wherein the detection request information includes http protocol detection request information (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) network uses protocols for communication such as HTTP (Vasquez Col. 8 Lines 24 – 49) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using HTTP and apply them to the teachings of Bhatia for the purpose of using a protocol by which to send requests, and one would be motivated as such as HTTP is well known to those of ordinary skill in the art (Vasquez Col. 8 Lines 24 – 49).).  

Regarding claim 8, Bhatia, Dispensa, and Vasquez teach the device of claim 6, wherein the detection-request information includes DNS protocol detection-request information (desired address information may be a fully qualified domain name (Bhatia Paragraph [0029])).  

Regarding claim 9, Bhatia, Dispensa, and Vasquez teach the device of claim 6, wherein the detection index data further includes a status code and a response time of the entity server (polling and storing the response times of the servers and further including non-responsive server indications (Dispensa Paragraphs [0063 – 0065]) inherits motivation to combine from respective parent claim.).  

Regarding claim 10, Bhatia, Dispensa, and Vasquez teach the device of claim 6, the at least one processor is configured to analyze the detection index data to obtain QoS data of the entity server in the BGP Anycast cluster (maintaining and ensuring QoS using the received response time data by detecting performance levels of respective services (Dispensa Paragraph [0040]) using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) inherits motivation to combine from respective parent claim.).  

Regarding claim 11, Bhatia, Dispensa, and Vasquez teach the method of claim 2, further comprising:  -6-Attorney Docket No. 00215.0096.00 US 
writing, by the entity server after receiving the http request, the entity server IP into the response content (proxy server inserts its unicast IP address into the response (Bhatia Paragraph [0029])); and 
correlating, by the surveillance device after receiving the response content, detection index with the entity server IP and BGP anycast IP to complete collecting the detection index data (client receives the response from the proxy server and records the actual unicast IP address of the proxy server and any additional addresses which identify the proxy server contained in the response (Bhatia Paragraphs [0029 – 0030] and Fig. 3) proxy server is identified and uses the anycast address (Bhatia Paragraph [0025]) response message includes the source unicast address with the anycast address (Bhatia Claim 5) router receives and stores performance data corresponding to a server’s direct address and virtual address (Dispensa Paragraphs [0063 – 0065] and Fig. 5) inherits motivation to combine from respective parent claims.).  

Regarding claim 12, Bhatia, Dispensa, and Vasquez teach the method of claim 3, further comprising: 
writing, by the entity server after receiving the DNS request, the entity server IP into the response content (proxy server inserts its unicast IP address into the response (Bhatia Paragraph [0029])); and 
client receives the response from the proxy server and records the actual unicast IP address of the proxy server and any additional addresses which identify the proxy server contained in the response (Bhatia Paragraphs [0029 – 0030] and Fig. 3) proxy server is identified and uses the anycast address (Bhatia Paragraph [0025]) response message includes the source unicast address with the anycast address (Bhatia Claim 5) router receives and stores performance data corresponding to a server’s direct address and virtual address (Dispensa Paragraphs [0063 – 0065] and Fig. 5) inherits motivation to combine from respective parent claims.).  

Regarding claim 13, Bhatia teaches a detection device, comprising: 
at least one processor, a memory configured to store a program (Bhatia Paragraph [0033]); and 
at least one communication bus configured to communicatively connecting the at least one processor and the memory (Bhatia Paragraph [0033]); 
wherein when executing the program, the at least one processor is configured to implement a method for detecting information of an anycast cluster (streaming data requires maintaining a quality of service (Bhatia Paragraph [0002]) discovering proxy servers in an anycast system and monitoring performance (Bhatia Paragraphs [0011 – 0012])), the method comprising:  -7-Attorney Docket No. 00215.0096.00 US 
receiving, by the detection device (router), detection-task information for QoS of the anycast cluster, wherein the detection-task information includes an anycast IP address (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) wherein the request includes an SIP OPTIONS to discover information and capabilities about the proxy server (Bhatia Paragraphs [0026 – 0029]) detecting quality of service as a service (Bhatia Paragraph [0002]) wherein service type is included in the request and response messages (Bhatia Fig. 2 and 3)); 
sending, by the detection device, detection-request information to the anycast IP address, wherein the detection-request information is received by an entity server in the anycast cluster that has a shortest autonomous system (AS) path from the detection device (router routes the request to the anycast address which is the SIP proxy at the first hop and thus serves as the outbound SIP proxy for the client (Bhatia Paragraph [0020]) wherein anycast address delivers to the “nearest” distance-wise hop of the proxy servers (Bhatia Paragraph [0013])); 
receiving, by the detection device, detection-response information sent by the entity server in the anycast cluster, wherein the detection-response information includes an IP address of the entity server (proxy server responds with a message which comprises the unicast address of the proxy server replacing the anycast address in an IP header (Bhatia Paragraphs [0020 – 0024]) wherein the router receives and forwards the response (Bhatia Fig. 4)); and 
generating de detection index data according to the detection-request information and the detection-response information (client receives the response from the proxy server and records the actual unicast IP address of the proxy server and any additional addresses which identify the proxy server contained in the response (Bhatia Paragraphs [0029 – 0030] and Fig. 3) proxy server is identified and uses the anycast address (Bhatia Paragraph [0025]) response message includes the source unicast address with the anycast address (Bhatia Claim 5)).  
Bhatia fails to teach of the generating of the index data being performed by the detection device, additional information being QoS and a protocol being border gateway protocol (BGP). Where Bhatia teaches generating index data by correlating the entity server with the BGP anycast IP address and the IP address of the entity server (Bhatia Paragraphs [0025 – 0030]), Bhatia fails to teach generating index data by correlating a status code and a response time of the entity server with the address of the server.
However, in analogues art, Dispensa teaches generating of the index data being performed by the detection device (logic of a router sends a polling datagram to each of a list of service servers, and stores response times of the received servers (Dispensa Paragraphs [0063 – 0065] and Fig. 7)) and additional information being QoS (monitoring servers for a period of time to determine and maintain QoS (Dispensa Paragraph [0040])) and generating index data by correlating a status code and a response time of the entity server with the address of the server (calculating response time for a relevant IP server and storing the response time in its dynamic address translation table along with the server address and weight (Dispensa Paragraphs [0042 – 0043]) ranking the servers based upon their response times and their availability (status) (Dispensa Paragraph [0032])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dispensa related to receiving and storing server index data by the router and apply them to the teachings of Bhatia for the purpose of maintaining a table comprising server information (Dispensa Fig. 5). One would be motivated as such as this allows for the central configuration of service network (Dispensa Paragraph [0069]).
Bhatia and Dispensa fail to teach a protocol being border gateway protocol (BGP).
Vasquez teaches a protocol being border gateway protocol (BGP) (using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16)).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using BGP to announce routes and apply them to the teachings of Bhatia and Dispensa for the purpose of sharing routing information between devices. One would be motivated as such as BGP allows for the exchange of routing data to other network devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) and is an established protocol in the art.

Regarding claim 14, Bhatia, Dispensa, and Vasquez teach the device of claim 13, wherein the detection request information includes http protocol detection-request information (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) network uses protocols for communication such as HTTP (Vasquez Col. 8 Lines 24 – 49) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using HTTP and apply them to the teachings of Bhatia for the purpose of using a protocol by which to send requests, and one would be motivated as such as HTTP is well known to those of ordinary skill in the art (Vasquez Col. 8 Lines 24 – 49).).  

Regarding claim 15, Bhatia, Dispensa, and Vasquez teach the device of claim 13, wherein the detection-request information includes DNS protocol detection-request information (desired address information may be a fully qualified domain name (Bhatia Paragraph [0029])).  

Regarding claim 16, Bhatia, Dispensa, and Vasquez teach the device of claim 13, wherein the detection index data further includes a status code and a response time of the entity server (polling and storing the response times of the servers and further including non-responsive server indications (Dispensa Paragraphs [0063 – 0065]) inherits motivation to combine from respective parent claim.).  

Regarding claim 17, Bhatia, Dispensa, and Vasquez teach the device of claim 13, wherein the method further includes: 
analyzing the detection index data to obtain QoS data of the entity server in the BGP anycast cluster (maintaining and ensuring QoS using the received response time data by detecting performance levels of respective services (Dispensa Paragraph [0040]) using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) inherits motivation to combine from respective parent claim.).

	Regarding claim 18, Bhatia, Dispensa, and Vasquez teach the method of claim 1, wherein the detection device is each detection device of multiple detection devices distributed in the BGP anycast cluster (distributed routers are implemented as known to those of ordinary skill in the art, and either of the routers may have a closest anycast IP discovery server module to locate anycast servers (Bhatia Paragraph [0014]) wherein a communication protocol is BGP (Vasquez Col. 2 Line 66 – Col. 3 Line 16) inherits motivation to combine from respective parent claim.).
Conclusion
The following prior art was found relevant to Applicant’s claimed invention but was not used in making the rejections herein. 
Sternagle (US 2002/0184376 A1) which teaches session initiation protocol signal router including a cluster of nodes to perform SIP services, wherein each node maintains a local copy of network locations in a database and shares a load across a cluster.
James et al. (US 2016/0134906 A1) which teaches delivering content to a plurality of clients through the use of BGP and the dynamic analysis of network traffic delivery rules.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.K.B/               Examiner, Art Unit 2459                      

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459